Name: Commission Regulation (EC) NoÃ 1469/2007 of 13 December 2007 amending the Annex to Council Regulation NoÃ 79/65/EEC as regards the list of divisions
 Type: Regulation
 Subject Matter: farming systems;  information technology and data processing;  Europe;  economic analysis
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/5 COMMISSION REGULATION (EC) No 1469/2007 of 13 December 2007 amending the Annex to Council Regulation No 79/65/EEC as regards the list of divisions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 2a thereof, Having regard to the request of Portugal, Whereas: (1) A list of divisions within the meaning of Article 2(d) of Regulation No 79/65/EEC is laid down in the Annex to that Regulation. (2) According to that Annex, Portugal is divided into five divisions. For the purposes of Regulation No 79/65/EEC Portugal has requested to reduce the number of divisions by merging the divisions Entre Douro e Minho e Beira Litoral and TrÃ ¡s-os-montes e Beira Interior into one division Norte e Centro. (3) Regulation No 79/65/EEC should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation No 79/65/EEC is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2008 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX In the Annex to Regulation No 79/65/EEC, the part concerning Portugal is replaced by the following: Portugal 1. Norte e Centro; 2. Ribatejo-Oeste; 3. Alentego e Algarve; 4. AÃ §ores e Madeira.